Citation Nr: 1437742	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2014, the Veteran and his wife testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends his current back disability is due to an injury in service.  Although the service treatment records do not document any spine injury, when examined in connection with his discharge from service, the Veteran complained of recurrent back pain.  There was no current diagnosis and the spine was characterized as normal on clinical evaluation.  Post service documentation of spine problems do not commence until about 2001, but the Veteran has contended he has had chronic back pain since service, and that he was periodically treated for back complaints over those years.  

A February 2010 letter from a private physician, Pablo Vazquez-Seoane, MD, indicates a relationship between current disability and service, whereas a December 2013 VA medical opinion concludes otherwise.  Neither opinion, however, included a clear rationale for the conclusions expressed.  In view of that, an addendum should be sought from the VA opinion provider.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The record also shows the Veteran is in receipt of benefits from the Social Security Administration (SSA).  While the appeal is in Remand status, the Veteran should be asked by the AOJ if any of the medical records with the SSA contain a medical opinion linking his current low back disability to his military service and, if they do, these records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Contact the Veteran and asked him if any of the medical records on file with the SSA contain a medical opinion linking his current low back disability to his military service.  If he reports that they do, these records should be obtained and associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, refer the file to the VA physician who provided the December 2013 medical opinion and request that she re-familiarize herself with the facts of the case, and provide the reasoning behind her conclusion that the Veteran's claimed disability was not related to service.  In doing so, it would be helpful if she were to include the factors she would have expected to be present, but were not, that would have led her to conclude the current disability was related to an in-service injury.  Likewise, her rationale should acknowledge the Veteran's reported history of recurrent back pain since service, and the February 2010 opinion expressed by Pablo Vazquez-Seoane, MD.  

If this reviewer is unavailable, the case should be referred to another qualified individual for an independent opinion as to whether the currently claimed disability was caused by the Veteran's in-service injury.  This person's opinion also should be supported by a detailed rationale that acknowledges and discusses the Veteran's reported history, and the February 2010 opinion expressed by Pablo Vazquez-Seoane, MD.    

If any reviewer cannot provide the requested opinions without resort to speculation, that conclusion also should be explained.  

3.  Thereafter, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


